DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 11/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-10 are pending.
Claim 11 is cancelled.
Claims 1, 2, 6, and 9 are currently amended. 

Claim Objections
Claim 1 is objected to due to the following informality: in line 21, the hyphen between “entry” and “side” should be deleted, as line 19 defines “an entry side”.

Claim 9 is objected to due to the following informality: in line 27, the hyphen between “entry” and “side” should be deleted, as line 25 defines “an entry side”.


Claim 10 is objected to due to the following informality:  the claim appears to have been amended (line 2) to delete “

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the open face ends of the plurality of suction-extraction tubes are formed from straight face ends of the plurality of suction-extraction tubes” is considered to be indefinite claim language. Particularly, it is unclear how “the open face ends” of an element can be “formed from straight face ends” of the same element when the element has only one end that comprises the nozzle openings 
In the interest of compact and expedited prosecution, the Examiner interprets the above limitation to mean: “wherein the terminal end of each of the plurality of suction-extraction tubes are open”.
Regarding claims 2-5 and 7-8, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 9, the limitation “wherein the open face ends of the plurality of suction-extraction tubes are formed from straight face ends of the plurality of suction-extraction tubes” is considered to be indefinite claim language. Particularly, it is unclear how “the open face ends” of an element can be “formed from straight face ends” of the same element when the element has only one end that comprises the nozzle openings (see Fig. 2., openings #19 formed in end of tubes #18). Additionally, it is unclear how an “open face” can be “straight”, as straight describes a one-dimensional directionality and the “end” is a two/three-dimensional object. 
In the interest of compact and expedited prosecution, the Examiner interprets the above limitation to mean: “wherein the terminal end of each of the plurality of suction-extraction tubes are open”.
Regarding claim 10, the claims are rejected at least based upon its dependency to claim 9, whose defects it inherits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279) in view of Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616).
Regarding claim 1, Seifert teaches a suction-extraction apparatus for extracting a treatment fluid (Col. 1, Lines 4-13), in particular an etching fluid (C1, L26-27), by suction (C1, L28) from an essentially planar treatment surface of treatment substrates (Abstract, C1, L29-30 and Figs. 1&2, printed circuit boards #2), in particular printed 
a suction source (C6, L12 and Fig. 1, circulating pump #47)
a suction-extraction-tube unit (C6, L7 and Fig. 1, suction channel system #44, suction nozzle assembly #33, and related parts below), which is connected to the suction source (Fig. 1, connected to pump #47 by way of ejector device #45 via cycle #46) and has at least one suction-extraction lance (see annotated Seifert Figs. 2&3 below, shown generally in Fig. 1- suction channel system #44), which comprises one or more entry-side suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) and is capable of being positioned at a suction-extraction distance from the essentially planar treatment surface (Fig. 2, suction nozzle assembly #33 shown a small distance above substrate #2, related to Fig. 3 showing nozzles);
wherein the at least one suction-extraction lance has a comb-shaped suction-extraction structure (see annotated Seifert Figs. 1-3 below) with a suction-extraction-collecting tube (C5, L18-22 and Figs. 2&3, suction nozzle assembly #33 with suction tube #35) and has the suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) on the entry side (the lower surface of tube #35, as a fluid intake).

    PNG
    media_image1.png
    624
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    458
    media_image3.png
    Greyscale


Seifert does not teach a suction-extraction-control unit, configured to activate the suction source.
However, Cheng teaches a suction-extraction-control unit (Cheng – [0027] and Fig. 1, controller #18), configured to activate the suction source (Cheng - [0027] and Fig. 1, vacuum pump #161).


Modified Seifert does not teach wherein the suction source and the suction-extraction-control unit are configured to provide a suction-volume flow per suction-extraction lance of at least 30 m3/h and a negative suction pressure of no more than 8 kPa.
However, Miranda teaches wherein the suction source is configured to provide a suction-volume flow of at least 30 m3/h (Miranda – [0027]: 1-100 ft3/min, which examiner notes is approximately 1.7-170 m3/h using the conversion 1 ft3/s = 0.0283 m3/s and converting the time units).
Further, while Miranda does not explicitly teach wherein the suction source and the suction-extraction-control unit are configured to provide a negative suction pressure of no more than 8 kPa, Miranda does teach that suction pressure is a result effective variables. Specifically, that the amount of suction force required will depend upon the size of the substrates (Miranda – [0027]) in order to remove liquid from the substrate without contacting the vacuum application members (Miranda – [0023]). Moreover, Miranda teaches that the amount of suction force required will further depend on the size and porosity of the rollers (Miranda – [0033]).

Modified Seifert and Miranda both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum values for the suction flow rate and pressure through routine experimentation in order to effectively remove liquids from the substrate surface without damaging their surfaces (Miranda – [0033]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Modified Seifert does not teach a plurality of suction-extraction tubes which extend in a comb-shaped manner from said collecting tube and have the entry-side suction-extraction-nozzle openings on an entry side of the plurality of suction-extraction tubes, wherein the suction-extraction-nozzle openings are formed in an open face end of each of the suction-extraction tubes on the entry side of the plurality of suction extraction tubes that is opposite the suction-extraction-collecting tube, wherein the terminal end of each of the plurality of suction-extraction tubes are open, and wherein each of the plurality of suction-extraction tubes defines a straight suction tube entry path.


    PNG
    media_image4.png
    487
    573
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    180
    220
    media_image5.png
    Greyscale


Modified Seifert and Ketelhohn both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by modified Seifert (single, continuous suction tube with a plurality of nozzles) with the plurality of suction-extraction tubes and nozzles as taught by Ketelhohn in order to allow for a constant distance between nozzle openings and the material being treated (Ketelhohn – C5, L15-16), independent of material thickness (Ketelhohn - C5, L14), while maintaining fluid removal across the whole substrate (Ketelhohn - C4, L40-60).

To clarify the record, the preamble limitation “for extracting a treatment fluid, in particular an etching fluid, by suction from an essentially planar treatment surface of treatment substrates, in particular printed circuit boards or conductor foils or semiconductor wafers, transported by transporting rollers along an essentially horizontal transporting direction” is regarded as an intended use of the apparatus. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Nevertheless, Seifert explicitly teaches the preamble limitations, as set forth above.

To further clarify the record, the claim limitation “is capable of being positioned at a suction-extraction distance from the essentially planar treatment surface” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Seifert apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, modified Seifert (with Cheng and Miranda) does not teach the added limitations of claim 2.
However, Ketelhohn teaches wherein the suction-extraction tubes (Ketelhohn - Figs. 1&2, tubes #27) of the comb-shaped suction-extraction structure (annotated Ketelhohn Fig. 2 reproduced below) extend from the suction-extraction-collecting tube (Ketelhohn - Figs 1&2, conduits #28) into interspaces between transporting-roller members (Ketelhohn - Col. 3, Lines 56-59 and Figs. 1&2, tubes #27 connect to upper nozzles #35, located between disk-like members #22) of one of the transporting rollers, said members being spaced apart from one another on the transporting roller (see Ketelhohn - Fig. 2, spacing of individual nozzles #35).

    PNG
    media_image4.png
    487
    573
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Seifert (single, continuous suction tube with a plurality of nozzles) with the plurality of suction-extraction tubes as taught by Ketelhohn in order to allow for a constant distance between nozzle openings and the material being treated (Ketelhohn – Col. 5, Lines 15-16), independent of material thickness (Col. 5, Line 14), while maintaining fluid removal across the whole substrate (Col. 4, Lines 40-60).

Regarding claim 3, modified Seifert (with Cheng and Miranda) does not teach the added limitations of claim 3.
However, Ketelhohn teaches wherein the suction-extraction tubes have their suction-extraction-nozzle openings (Ketelhohn - Col. 5, Lines 1-4) terminating at the suction-extraction distance from the essentially planar treatment surface (Ketelhohn - Col. 5, Lines 15-16) above a lower level of the transporting roller members and in a vertical plane which passes through an axis of rotation of the transporting roller (see Ketelhohn Fig. 2, vertical plane extends along the sightline shown in the figure, through nozzle #35 and drive rod #24).

It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle arrangements through routine experimentation in order to effectively treat the entire substrate surface (Ketelhohn - Col. 4, Lines 40-60). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
	
Additionally, Miranda teaches that the nozzle termination distance (relative to the substrate) is a result effective variable. Specifically, that the gap between upper/lower vacuum members, and thus between the substrate that passes in between, can be selected as desired in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle termination distance through routine experimentation in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 4, while modified Seifert (specifically, Miranda) does not specifically teach wherein the suction-extraction tubes have their suction-extraction-nozzle openings terminating at a distance of at most 7mm above a lower level of the transporting-roller members, modified Seifert (specifically, Miranda) does teach that the nozzle termination distance (relative to the substrate) is a result effective variable. Specifically, that the gap between upper/lower vacuum members, and thus between the substrate that passes in between, can be selected as desired in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle termination distance through routine experimentation in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 6, Seifert teaches wherein the suction source (Seifert - Col. 6, Line 12 and Fig. 1, circulating pump #47) comprises a first end and a second end, and wherein the suction source is connected into a rinsing line (fluidic pathway from reservoir #23, supply pump #18 inlet, channel system #17, spray nozzles #15, suction zone #28, suction channel system #44, ejector device #45, and reservoir #23) via a rinsing-line entrance at the first end (see below), and a rinsing-line exit at the second end (see annotated Seifert Fig. 1 below, all fluidly connected to each other). 

    PNG
    media_image6.png
    625
    526
    media_image6.png
    Greyscale


Regarding claim 9, Seifert teaches an etching apparatus (Col. 1, Lines 14-17 and Fig. 1) for the wet chemical etching of an essentially planar treatment surface of treatment substrates, in particular of printed circuit boards (Col. 1, Lines 1-13), using an etching fluid (Col. 1, Line 27: etching fluid), the apparatus comprising:
at least one etching module (Col. 3, Lines 7-10 and Fig. 1, apparatus #1) with an etching-fluid reservoir (Col. 4, Line 2 and Fig 1, reservoir #23)
an etching-fluid-delivery arrangement (Col. 3, Line 64-Col. 4, Line 11 and Fig. 1, supply pump #18 connected to spray channel system #17) for delivering the etching fluid from the etching fluid reservoir to the treatment surface (Col. 3, Lines 56-63 and Figs. 1&2, sprays #14 and PCB #2),
a transporting unit with transporting rollers (Col. 5, Lines 49-63 and Figs. 1-3, upper and lower rollers #12 and #8) for transporting the treatment substrates along an 
a suction-extraction apparatus (C5, L 19-34 and Fig. 3, suction nozzle assembly #33 with suction nozzle unit #34, suction tube #35, and suction nozzles #36, with related pumping structure) for extracting the etching fluid by suction from the treatment surface (C5, L16-19), wherein the suction-extraction apparatus comprises:
a suction source (C6, L12 and Fig. 1, circulating pump #47)
a suction-extraction-tube unit (C6, L7 and Fig. 1, suction channel system #44, suction nozzle assembly #33, and related parts below), which is connected to the suction source (Fig. 1, connected to pump #47 by way of ejector device #45 via cycle #46) and has at least one suction-extraction lance (see annotated Seifert Figs. 2&3 below, shown generally in Fig. 1- suction channel system #44), which comprises one or more entry-side suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) and is capable of being positioned at a suction-extraction distance from the essentially planar treatment surface (Fig. 2, suction nozzle assembly #33 shown a small distance above substrate #2, related to Fig. 3 showing nozzles);
wherein the suction-extraction lance has a comb-shaped suction-extraction structure (see annotated Seifert Figs. 1-3 below) with a suction-extraction-collecting tube (C5, L18-22 and Figs. 2&3, suction nozzle assembly #33 with suction tube #35) and has the suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) on the entry side (the lower surface of tube #35, as a fluid intake).

    PNG
    media_image1.png
    624
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    458
    media_image3.png
    Greyscale


Seifert does not teach a suction-extraction-control unit, configured to activate the suction source.
However, Cheng teaches a suction-extraction-control unit (Cheng – [0027] and Fig. 1, controller #18), configured to activate the suction source (Cheng - [0027] and Fig. 1, vacuum pump #161).


Modified Seifert does not teach wherein the suction source and the suction-extraction-control unit are configured to provide a suction-volume flow per suction-extraction lance of at least 30 m3/h and a negative suction pressure of no more than 8 kPa.
However, Miranda teaches wherein the suction source is configured to provide a suction-volume flow of at least 30 m3/h (Miranda – [0027]: 1-100 ft3/min, which examiner notes is approximately 1.7-170 m3/h using the conversion 1 ft3/s = 0.0283 m3/s and converting the time units).
Further, while Miranda does not explicitly teach wherein the suction source and the suction-extraction-control unit are configured to provide a negative suction pressure of no more than 8 kPa, Miranda does teach that suction pressure is a result effective variables. Specifically, that the amount of suction force required will depend upon the size of the substrates (Miranda – [0027]) in order to remove liquid from the substrate without contacting the vacuum application members (Miranda – [0023]). Moreover, Miranda teaches that the amount of suction force required will further depend on the size and porosity of the rollers (Miranda – [0033]).

Modified Seifert and Miranda both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum values for the suction flow rate and pressure through routine experimentation in order to effectively remove liquids from the substrate surface without damaging their surfaces (Miranda – [0033]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Modified Seifert does not teach a plurality of suction-extraction tubes which extend in a comb-shaped manner from said collecting tube and have the entry-side suction-extraction-nozzle openings on an entry side of the plurality of suction-extraction tubes, wherein the suction-extraction-nozzle openings are formed in an open face end of each of the plurality of suction-extraction tubes on the entry side of the plurality of suction-extraction tubes that is opposite the suction-extraction-collecting tube, wherein the terminal end of each of the plurality of suction-extraction tubes are open, and wherein each of the plurality of suction-extraction tubes defines a straight suction tube entry path.


    PNG
    media_image4.png
    487
    573
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    180
    220
    media_image5.png
    Greyscale


Modified Seifert and Ketelhohn both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Seifert (single, continuous suction tube with a plurality of nozzles) with the plurality of suction-extraction tubes and nozzles as taught by Ketelhohn in order to allow for a constant distance between nozzle openings and the material being treated (Ketelhohn – C5, L15-16), independent of material thickness (Ketelhohn - C5, L14), while maintaining fluid removal across the whole substrate (Ketelhohn - C4, L40-60).

To clarify the record, the preamble limitation “for the wet chemical etching of an essentially planar treatment surface of treatment substrates, in particular printed circuit boards or conductor foils or semiconductor wafers, using an etching fluid” is regarded as an intended use of the apparatus. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Nevertheless, Seifert explicitly teaches the preamble limitations, as set forth above.



Regarding claim 10, Seifert teaches wherein an etching-fluid-collecting tank (Fig. 1, ejector device #45) of the suction-extraction apparatus (C6, L7-20 and Fig. 1, ejector device #45 connected to circulating pump #47, which applies suction to channel system #44 and suction nozzle assembly #33) is arranged at a level above the etching-fluid reservoir (see Fig. 1, ejector device positioned within and above reservoir #23) and a return line (see annotated Fig. 1 below) leads from the etching-fluid-collecting tank to the etching fluid reservoir (see annotated Fig. 1 below, return line empties into the reservoir).

    PNG
    media_image7.png
    301
    451
    media_image7.png
    Greyscale


Additionally, the entire claim could be interpreted as an intended use of the apparatus, since the phrase “is arranged” is not a positive recitation of structure, but merely a statement describing how the collecting tank can be oriented by an operator, for instance. As such, Seifert would be capable of performing the intended use if the collecting tank were simply oriented in that manner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279), Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616), as applied to claims 1-4, 6, and 9-10 above, and further in view of Fullemann (US Patent 4,686,940).
The limitations of claims 1-4, 6, and 9-10 are set forth above.
Regarding claim 5, modified Seifert does not teach wherein the suction source comprises a radial fan or a side-channel blower.
However, Fullemann teaches wherein a water pump can comprise a radial fan (Fullemann – C1, L36-45).
Both Seifert and Fullemann teach fluid pumping apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279), Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616), as applied to claims 1-4, 6, and 9-10 above, and further in view of Kamikawa (US Pub 2009/0151756).
The limitations of claims 1-4, 6, and 9-10 are set forth above.
Regarding claim 7, modified Seifert teaches a treatment-medium-collecting tank (Seifert - C6, L7-20 and Fig. 1, ejector device #45), which is connected at an entrance to the at least one suction-extraction lance (Seifert – Fig. 1, one opening of ejector device #45 open to suction channel system #44) and at an exit to the suction source (Seifert – Fig. 1, to circulating pump #47).

Modified Seifert does not explicitly teach wherein the treatment-medium collecting tank has a flow cross section which is larger than a flow cross section of the at least one suction-extraction lance.
However, while Kamikawa does not teach wherein the treatment-medium collecting tank has a flow cross section which is larger than a flow cross section of the at least one suction-extraction lance, Kamikawa teaches that the diameter of drain piping (similar to the ejector, as taught by Seifert) is a result effective variable. 
Modified Seifert and Kamikawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the collecting tank cross sectional diameter through routine experimentation in order to allow for rapid draining (Kamikawa – [0061]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

The Examiner notes “a flow cross section which is larger than a flow cross section” is a broad limitation. Specifically, the words “which is larger” do not implicitly or explicitly denote what aspect of the cross section of the exit to the suction source should be larger in relation to the cross section of the suction-extraction lance. As such, the Examiner has chosen to address the limitation using the diameter of the cross section, as above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279), Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616), and Kamikawa (US Pub 2009/0151756), as applied to claim 7 above, and further in view of Shindo (US Patent 5,922,138).
The limitations of claim 7 are set forth above.
Regarding claim 8, modified Seifert does not teach wherein the suction-extraction-collecting tube of the respective suction-extraction lance is arranged with a slope in the direction of the treatment-medium-collecting tank.
However, Shindo teaches wherein a fluid collecting tube is arranged with a slope in the direction of a drain portion (Abstract, Col. 3, Lines 10-17, Col. 5, Lines 19-29 and Figs. 2&3, base surface 40c slopes downward towards drain pipe #55).
Modified Seifert and Shindo both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the slope of the collecting tubes as taught by modified Seifert with the sloped pipes, as taught by Shindo, in order to allow for more efficient discharging of processing liquid to a drain portion (Shindo - Col. 3, Lines 14-17).

Additionally, the entire claim could be interpreted as an intended use of the apparatus, since the phrase “is arranged” is not a positive recitation of structure, but merely a statement describing how the collecting tube can be oriented by an operator, for instance. As such, modified Seifert (without modification by Shindo) would be capable of performing the intended use if the collecting tube were simply oriented in that manner.

Response to Arguments
Applicant is thanked for the correction to the status identifier of claim 4, thus the objection to claim 4 has been withdrawn.

The Applicant is thanked for the amendments to claims 1, 6, and 9 to alleviate all issues of indefinite claim language as raised in the previous Office Action. However, the amendments to claims 1 and 9 have introduced new indefinite claim language, thus all claims continue to be rejected under section 112(b).

Applicant argues (Remarks, pgs. 7-8) that the prior art of record, notably Ketelhohn, does not teach the limitations of amended claims 1 and 9. Respectfully, the Examiner disagrees.
First, the limitations added to claims 1 and 9 are highly convoluted, and contain indefinite claim language such that Applicant’s intended scope is unclear, even in light of the Remarks. As such, the Examiner has supplied a reasonable interpretation for the indefinite language such that the added limitations read: 
wherein the suction-extraction-nozzle openings are formed in an open face end of each of the suction-extraction tubes on the entry side of the plurality of suction extraction tubes that is opposite the suction-extraction-collecting tube, wherein the terminal end of each of the plurality of suction-extraction tubes are open, and wherein each of the plurality of suction-extraction tubes defines a straight suction tube entry path.
In accordance, the Examiner submits that Ketelhohn does teach the limitations of amended claims 1 and 9.
	Applicant seems to indicate that the semi-cylindrical wall of the nozzle 36 of Ketelhohn does not meet the claimed limitation, but the Applicant does not define their tubes as having a “flat wall” or similar- the claim recites “straight face end”. The “face” of 
	Ketelhohn clearly teaches a “straight suction tube entry path”, as shown in the annotated Fig. 5 below. As shown, fluid suctioned into the nozzles can pass via a straight entry path along the arrow, through the slot #56. 

    PNG
    media_image5.png
    180
    220
    media_image5.png
    Greyscale

For these reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718